UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6864


ALEJANDRO DEJESUS HERNANDEZ,

                Plaintiff - Appellant,

          v.

THOMAS B. KENNEDY, (DEA) Alexandria Police            Department;
ALEXANDRIA CITY HALL, Police Department,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:11-cv-00029-MSD-FBS)


Submitted:   September 13, 2011          Decided:   September 16, 2011


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alejandro Dejesus Hernandez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alejandro      Dejesus     Hernandez   appeals     the     district

court’s    orders   dismissing   without     prejudice   his   civil       rights

complaint and denying his motion to reopen.              We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.                  Hernandez v.

Kennedy, No. 2:11-cv-00029-MSD-FBS (E.D. Va. Jan. 24, 2011; May

25, 2011).     We deny Hernandez’ motion for summary reversal.                We

dispense     with   oral    argument     because   the   facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2